Court of Claims; jurisdiction; tort claim. — Plaintiff, who was convicted of violating section 1716 of Title 18 U.S.C. and sentenced 'to serve twenty years in prison in 1962, sought to obtain credit against his sentence for the six months he had spent in the Denver County jail prior to trial. This petition and a later petition filed in 1967 to the Attorney General were 'both denied whereupon plaintiff filed suit in this court to recover $250,000 as damages for such incarceration. Defendant has filed a motion to dismiss the petition on the ground that plaintiff’s claims sound in tort and are therefore outside the jurisdiction of this court. Upon consideration thereof, together with plaintiff’s opposition thereto and without oral argument, the court concluded that the plaintiff had failed to state a cause of action within the jurisdiction of this court, citing Fort Sill Gardens, Inc. v. United States, 174 Ct. Cl. 86, 355 F. 2d 636 (1966), and on June 7, 1968, the court ordered that the petition be dismissed. On June 17, 1968, plaintiff’s motion for leave to submit an amended complaint, for a rehearing, or, in the alternative, for leave to withdraw the physical exhibits A, B and C, was allowed in the alternative in that leave was granted for the withdrawal of the physical exhibits.